But
THE COURT
overruled the objection, .being of opinion that if Stephenson was the authorized agent of West, for that purpose, his indorsement, in the form in which it was written, amounted to an acceptance. Moor v. Withy, Esp. 42.
Mr. Jones, objected to the plaintiff’s giving in evidence acts to prove the defendant to be executrix in her own wrong, contending that if he meant to rely upon such evidence, he ought to have stated it specially in his application.
But THE COURT (nem. con.) permitted the plaintiff to go into evidence of acts of interfering with the goods of the deceased, &c.